Case 4:19-cv-00501-ALM-CAN Document 9 Filed 08/16/19 Page 1 of 2 PageID #: 56



                      UNITED STATES DISTRICT COURT FOR THE
                                                                                 AUG 16 2019
                           EASTERN DISTRICT OF TEXAS                         Clerk, U.S. District Court
                                                                                  Texas Eastern



   CRAIG CUNNINGHAM,                               §
   Plaintiff,                                      §
                                                   §
   V.                                              §
                                                   §
   AB Solution Processing, LLC, dba Guardian       § 4:19-cv-00501 -ALM-CAN
   Legal Processing, Belynda Romanelli,            §
   Dominus Law and Recovery, LLC, Winston          §
   Lanier John/Jane Does 1-4                       §

   Defendant




                   Plaintiffs Motion to Dismis and Notice of Settlement


   1. The parties in this case have settled the dispute between them.

   2. The Plaintiff hereby requests this case be dismissed with prejudice.




   Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00501-ALM-CAN Document 9 Filed 08/16/19 Page 2 of 2 PageID #: 57




                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS


   CRAIG CUN INGHAM,                               §
   Plaintiff,                                      §
                                                   §
   V.                                              §
                                                   §
   AB Solution Processing, LLC, dba Guardian       § 4:19-cv-00501-ALM-CAN
   Legal Processing, Belynda Romanelli,            §
   Dominus Law and Recovery, LLC, Winston          §
   Lanier John/Jane Does 1-4                       §

   Defendant




                               Plaintiffs Certificate of Service


   3. I hereby certify a true copy of the foregoing was emailed to the attorney of records




   Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
